REGAN, Judge.
The plaintiffs, Government Employees Insurance Company, and James M. Burlin-game, filed this suit against the defendants, State Farm Mutual Insurance Company, the liability insurer of Mrs. Sarah Swindoll, and Willie Wilson, endeavoring to recover the respective sums of $182.80 and $100.00 representing property damage to the Burlingame vehicle which they assert was incurred as the result of the negligence of the defendants. After a trial on the merits, the lower court rendered a judgment in favor of the plaintiffs against Willie Wilson only, and from this judgment the defendant, Wilson, has prosecuted this appeal.
This case was consolidated with “Al Swindoll, John F. Swindoll, and Alva Louise, et al. v. Willie Wilson, et al., 224 So.2d 817” in which the plaintiffs seeks to recover damages for the death of their wife and mother caused by the negligence of the defendant, Wilson. This case was also consolidated with “Willie Wilson v. State Farm Mutual Automobile Insurance Company, 224 So.2d 818 in which the plaintiff sought to recover for damages which he asserts he sustained as the result of the negligence of Sarah Swindoll in the operation of her motor vehicle.
For the reasons assigned therein, the judgment of the lower court in favor of the plaintiffs and against defendant, Wilson, is affirmed.
The defendant is to pay all costs of this appeal.
Affirmed.